UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2326



DONALD G. BRYANT,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,   Commissioner,  Social  Security
Administration,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-03-2135-2)


Submitted:   March 16, 2005                 Decided:   April 1, 2005


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald G. Bryant, Appellant Pro Se.       Patricia McEvoy Smith,
Assistant Regional Counsel, Nicole Appalucci Schmid, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donald G. Bryant appeals the district court’s order

adopting the proposed findings and recommendation of a magistrate

judge and affirming the final decision of the Commissioner of the

Social Security Administration that Bryant is not entitled to

disability insurance benefits.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See Bryant v. Barnhart, No. CA-03-

2135-2 (S.D.W. Va. Sept. 8, 2004).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 2 -